Citation Nr: 1105412	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for heart problems and 
hypertension, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for circulation problems 
affecting the right side and legs, claimed as secondary to 
diabetes mellitus.  

5.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the Veteran testified before a Veterans Law 
Judge (VLJ) at a hearing at the RO.  A transcript of the hearing 
is associated with the claims file.  

In March 2009, the Board issued a decision denying the Veteran's 
claims.  He then appealed the Board's March 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
issued an order in October 2009 approving a joint motion for 
remand of the parties to vacate the Board's decision and remand 
the case back to the Board for further development and 
adjudication.  The appeal is presently before the Board for 
action consistent with the instructions contained in the joint 
motion.

Subsequent to the Board's March 2009 decision, the VLJ who 
conducted the September 2008 hearing and issued the March 2009 
decision retired from the Board.  The Veteran was sent a letter 
in November 2010 apprising him of this fact.  The letter also 
informed him that, as a result, he had the right to an additional 
hearing before the VLJ who would issue the final decision in his 
appeal.  In July 2010, the Board received correspondence from the 
Veteran's attorney asserting that the Veteran declined this 
opportunity.  See 38 C.F.R. § 20.707.

Also following the Court's remand, the Veteran submitted 
additional evidence pertinent to the claim of service connection 
for PTSD.  He did not submit a waiver of RO jurisdiction for the 
evidence.  The Board remands the PTSD claim below, and observes 
that the additional evidence does not pertain to the remaining 
claims.  Therefore, those claims need not be remanded for 
consideration of the new evidence.  See 38 C.F.R. § 20.1304; see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The credible and competent evidence of record establishes 
that the Veteran did not have service in the Republic of Vietnam 
and was not otherwise exposed to Agent Orange during service at 
Travis Air Force Base during the Vietnam era.  

2.  The weight of the credible and competent evidence 
demonstrates that the currently diagnosed type 2 diabetes 
mellitus is not related to the Veteran's active duty service.

3.  The Veteran's current disabilities manifested by heart 
problems and hypertension; circulation problems affecting the 
right side and legs; erectile dysfunction; and eye problems, are 
not related to any incident or event of the Veteran's active 
service nor are they aggravated by, proximately due to, or the 
result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed that diabetes mellitus was 
incurred during service or as a result of exposure to herbicide 
agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.313 (2010).  

2.  Heart problems and hypertension were not incurred in or 
aggravated by active service, to include aggravated by, 
proximately due to, or the result of a service-connected 
disability; nor may it be presumed that cardiovascular disease, 
including hypertension, was incurred in service, to include as a 
result of exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.313 (2010).  

3.  Circulation problems affecting the right side and legs were 
not incurred in or aggravated by active service, and were not 
aggravated by or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

4.  Erectile dysfunction was not incurred in or aggravated by 
active service, to include aggravated by, proximately due to, or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).  

5.  An eye disability was not incurred in or aggravated by active 
service, to include aggravated by, proximately due to, or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice 
from VA must inform the claimant of any information and medical 
or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2005 that 
provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, an 
August 2006 letter informed him of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  The Board acknowledges that complete notice was 
not issued prior to the adverse rating decision on appeal.  
However, the claims were fully readjudicated in April 2007, which 
was after fully compliant notice was issued.  Accordingly, any 
timing deficiency has been appropriately cured.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished in the present case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including his 
testimony at a September 2008 Board hearing.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims decided below.  

Moreover, the RO has undertaken substantial development in an 
attempt to verify the Veteran's claims of Agent Orange exposure 
during service.  This included multiple inquiries to the service 
department.  

The Veteran has not been afforded a VA examination in this case.  
There are four factors for consideration to determine whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the central issue concerns whether the Veteran was 
exposed to Agent Orange during service.  The evidence of record, 
including the Veteran's official service department records, does 
not demonstrate exposure to Agent Orange, as explained in detail 
below.  This is a legal and factual determination, so a VA 
examination would not be pertinent on the issue.  Moreover, the 
post-service evidence does not indicate any current complaints or 
treatment referable to a claimed disability until several years 
following the Veteran's service separation.  Finally, the record 
contains no competent evidence suggesting a causal relationship 
between a current disability and active service or a service-
connected disability.  For all of these reasons, a VA examination 
is not necessary, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims decided below.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that service connection is warranted for 
type 2 diabetes mellitus related to Agent Orange exposure during 
service.  He also contends that service connection is warranted 
for (a) heart problems and hypertension; (b) circulation problems 
affecting the right side and legs; (c) erectile dysfunction; and 
(d) eye problems, all claimed as secondary to type 2 diabetes 
mellitus.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, such as cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, service connection may be granted for a disability 
that is proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the 
lay assertions of record. A layperson is competent to report on 
the onset and continuity of his current symptomatology. See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Additionally, a lay person may speak as to etiology in some 
limited circumstances in which nexus is obvious merely through 
observation, such as a fall leading to a broken leg.  Jandreau, 
492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A.  Direct Service Connection

Again, the Veteran contends that he has type 2 diabetes mellitus 
due to Agent Orange exposure during service.  

Service connection may be established on a presumptive basis for 
type 2 diabetes mellitus if a veteran was exposed to an herbicide 
agent such as Agent Orange during service.  38 C.F.R. §§ 3.307, 
3.309.  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to have 
served in that Republic, requires that an individual actually 
have been present within the boundaries of the country.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.  
Service on a deep water vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or visitation 
in the Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a veteran must have been physically present on the 
landmass or inland waters of the Republic of Vietnam at some 
point during his service in order to establish qualifying service 
in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. 
denied 129 S.Ct. 1002 (2009).  

Notwithstanding the presumptive provisions, service connection 
for claimed residuals of herbicide exposure also may be 
established by showing that a disorder resulting in disability 
is, in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, 
and 38 C.F.R. § 3.303).  

In the present case, the post-service evidence shows that the 
Veteran was diagnosed with type 2 diabetes mellitus at VA in June 
2003.  He does not claim, and the record does not indicate, that 
his type 2 diabetes mellitus had its onset during his active 
service or to a compensable degree within one year of service.  

Thus, the central question for consideration is whether the 
Veteran was exposed to Agent Orange during service.  He claims 
that he was exposed to Agent Orange under two different 
circumstances.  First, as he testified during his September 2008 
Board hearing, he served as a ground crew chief at Travis Air 
Force Base (AFB) in California during the Vietnam era.  As such, 
he was involved in loading drums of Agent Orange onto C 141 
aircraft.  He was also involved in cleaning up the spills when 
the drums containing Agent Orange were damaged.  As his second 
basis for claiming Agent Orange exposure, he further testified at 
his September 2008 Board hearing that he flew into and out of 
Vietnam on at least seven occasions, staying overnight, between 
December 1968 and May 1970.  

Despite the above assertions, the Board finds that the weight of 
the evidence is against the credibility and competency of the 
Veteran's two bases for claiming Agent Orange exposure.  

Significantly, the Veteran did not have combat service, and the 
Board need not accept a non-combat veteran's lay statements 
asserting that an event actually occurred (as opposed to medical 
symptoms), even though there is no "affirmative documentary 
evidence provid[ing] otherwise."  Rather, all the evidence of 
record, including the absence of documentation in the military 
records, must be weighed in determining whether an event actually 
occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); 
compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(finding that it was impermissible for the Board to find a 
veteran's lay statements regarding his medical symptoms not 
credible merely because there was no "confirmatory medical 
evidence").  

The Veteran first contends that he was involved in cleaning up 
Agent Orange spills at Travis AFB.  He specified at his Board 
hearing that drums of Agent Orange would be damaged while being 
loaded onto aircraft, and he was responsible for cleaning up the 
spills.  He was not provided any protection.  

The Veteran's official service record establishes that he was 
assigned to Travis AFB from October 1966 until May 1970.  The 
service records also show that he served as an aircrew chief.  As 
such, the Board finds credible and plausible that he was 
responsible for loading drums loaded onto aircraft at Travis AFB 
and cleaning up spills.  Nonetheless, the record contains no 
competent evidence showing that any such drums contained Agent 
Orange (or any herbicide listed in 38 C.F.R. § 3.307(a)(6)(i)).  

Furthermore, the Board reiterates that exposure may not be 
presumed on this basis.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(providing a presumption of Agent Orange exposure to veterans who 
served in the Republic of Vietnam).  Thus, even if the Veteran 
was involved in loading drums of Agent Orange onto aircraft, he 
did not testify that he came into direct contact with the 
contents of the barrels while loading them onto the aircraft.  
Accordingly, there is no basis for finding that he had exposure 
to Agent Orange on this basis.  

To the extent that he asserts that he was involved in cleaning up 
Agent Orange spills, he has not indicated how he knew that any 
spilled substance was Agent Orange or other herbicide.  He has 
not asserted, and the record does not show, that he has any 
training, experience, or expertise in identifying and 
distinguishing between different types of chemicals.  Thus, his 
assertions alone do not constitute competent evidence 
establishing that any spilled substance was Agent Orange.  The RO 
attempted to verify the Veteran's exposure to herbicides, but the 
service department responded that there was no record of 
herbicide exposure.  Furthermore, his service records do not 
otherwise contain any indication of herbicide exposure.  

Under these circumstances, the Board finds that the weight of the 
evidence, including the lack of corroboration in the Veteran's 
service records,  preponderates against his assertion that he had 
Agent Orange exposure at Travis AFB.  See Bardwell, 24 Vet. App. 
36.  

The Veteran also asserts that he was exposed to Agent Orange when 
he flew to Vietnam on several occasions.  The Board finds that 
the weight of the evidence is against the credibility of these 
assertions as well.  He wrote in his substantive appeal (VA Form 
9), that he flew to Vietnam as a temporary aircraft crewmember 
and, as such, he would be listed on the aircrafts' manifests.  
(He previously provided tail numbers of specific aircraft on 
which he claims to have flown.)  

The Veteran's official service department records do not show 
that he ever flew to Vietnam.  Specifically, his personnel record 
includes numerous performance evaluations detailing his duties at 
Travis AFB, but they do not indicate any flights to Vietnam.  The 
service records do, by comparison, include a copy of temporary 
duty (TDY) orders to Okinawa, Japan, in March 1969.  The Board 
finds that the TDY orders are significant because they confirm 
that the Veteran actually flew to Asia during the same time 
period in which he claims to have flown to Vietnam.  The Veteran 
has not at any point during the pendency of the present appeal 
indicated that he flew TDY to Okinawa.  Thus, consistent with the 
passage of more than 40 years since his service, the Board finds 
that the Veteran's present memory of flying to Vietnam may be an 
erroneous recollection of his TDY to Okinawa.  Also consistent 
with this conclusion, the Veteran underwent a VA examination 
performed March 2006 (in connection with an unrelated claim).  
The VA examination report lists the Veteran as having served in 
the Philippines, but not Vietnam.  Although this may represent a 
typographical error by the VA examiner, the notation of 
Philippine service is further evidence of an erroneous 
recollection.  

In an attempt to corroborate the Veteran's assertions, the RO 
sent a request to the service department, which responded in 
April 2005 that there was no evidence in the claims file 
substantiating any service in the Republic of Vietnam.  The RO 
then sent a further request to the Department of the Air Force.  
An archivist at the Air Force Historical Research Agency 
responded in August 2008.  He explained that flight manifests 
were not kept by the U.S. Air Force, and unit histories from 
Military Airlift Wings operating to and from Vietnam did not list 
the type of passengers and cargo carried on regularly scheduled 
flights.  

In support of the Veteran's claim, a service representative wrote 
a statement in October 2008.  He explained that he was a retired 
Major in the U.S. Air Force who had been stationed at Travis AFB 
from March 1968 to March 1969.  In this capacity, he was aware 
that ground crew chiefs could and frequently did take flights to 
Vietnam.  They simply needed the verbal permission of an 
aircraft's commander.  The Board finds that the representative's 
October 2008 statement provides some support for the Veteran's 
claim.  The probative weight of the statement, however, is 
slight.  The representative indicated that he served at Travis 
AFB during a period in which the Veteran was also at Travis AFB.  
Yet, the representative did not indicate that he knew the Veteran 
during that time.  Thus, the representative's statement simply 
establishes that a crew chief, such as the Veteran, may have 
potentially been eligible to fly to Vietnam.  The Board finds 
plausible that a crew chief may have flown to Vietnam.  The 
central issue in the present case is whether the Veteran himself 
actually flew to Vietnam, and the representative's statement does 
not provide any corroboration on this issue, when viewed in 
conjunction with the record as a whole.  

For these reasons, the Board finds that the weight of the 
evidence is against the credibility of the Veteran's assertions 
that he flew to Vietnam.  His assertions are not corroborated by 
the objective evidence.  In fact, his assertions are contradicted 
by TDY orders showing that he actually went to Okinawa.  Without 
evidence establishing that he set foot in the Republic of Vietnam 
during the Vietnam era, he is not entitled to the presumption of 
Agent Orange exposure, as defined in 38 C.F.R. § 3.307(a)(6).  

In conclusion, the Board finds after careful review of the entire 
record that the weight of the credible and competent evidence is 
against the Veteran's claim of service connection for type 2 
diabetes mellitus.  Accordingly, the claim is denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Secondary Service Connection

The Veteran further contends that service connection is warranted 
for (a) heart problems and hypertension; (b) circulation problems 
affecting the right side and legs; (c) erectile dysfunction; and 
(d) eye problems, secondary to type 2 diabetes mellitus.  

VA outpatient treatment records beginning in January 1999 show 
diagnosis of status post myocardial infarction (MI), coronary 
artery disease, hypertension, and erectile dysfunction.  The 
Veteran has also been shown to have symptoms of pedal edema, 
glaucoma, presbyopia, and chalazia.  

The record does not indicate that any current disability had its 
onset during service.  

In this regard, the Board recognizes that his service treatment 
record (STR) includes his May 1970 discharge examination, which 
shows that he endorsed a history of high or low blood pressure.  
The examining physician noted "LBP [low blood pressure] in 1954; 
frequent moderate headache since April 1970."  On clinical 
evaluation, the Veteran's blood pressure was 126/86.  
Hypertension was not diagnosed.  In fact, the post-service VA 
outpatient treatment records consistently document the Veteran's 
report of hypertension since 1976.  This represents a passage of 
approximately six years between his service separation and the 
diagnosis of hypertension.  The passage of so many years between 
discharge from active service and the initial diagnosis of 
hypertension is evidence tending to weigh against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Effective August 31, 2010, ischemic heart disease was added to 
the list of disorders for which service connection may be granted 
on a presumptive basis for veterans exposed to Agent Orange 
during service.  The presumptive ischemic heart diseases include 
myocardial infarction and coronary artery disease (CAD), but not 
hypertension.  See 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202.  
Although the Veteran here is diagnosed with status-post MI and 
CAD, the Board finds above that the weight of the evidence 
preponderates against a finding that he was exposed to Agent 
Orange during service.  Thus, service connection is not warranted 
on a presumptive basis for ischemic heart disease.  See 38 C.F.R. 
§ 3.307.  

In any event, the Veteran is not contending that a claimed 
cardiovascular, circulatory, genitourinary, and/or eye disorder 
had their onset during service.  Rather, he contends that the 
claimed disorders are proximately due to or aggravated by type 2 
diabetes mellitus.  Because the Board's decision above denies 
service connection for diabetes, however, there is no legal basis 
for granting service connection for these disorders as secondary 
to diabetes.  See 38 C.F.R. § 3.310.  For this reason, the Board 
must deny the claims of secondary service connection.  The Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine, but because the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  




ORDER

Entitlement to service connection for diabetes mellitus, claimed 
as due to herbicide exposure, is denied.  

Entitlement to service connection for heart problems and 
hypertension is denied.  

Entitlement to service connection for circulation problems 
affecting the right side and legs is denied.  

Entitlement to service connection for erectile dysfunction is 
denied.  

Entitlement to service connection for an eye disability is 
denied.  


REMAND

The Court's October 2009 order remanded the Veteran's claim of 
service connection for PTSD to the Board for action in compliance 
with the instructions in the joint motion for remand.  According 
to the joint motion, further remand was necessary because the 
record contains evidence corroborating a claimed PTSD stressor, 
which involves the Veteran's participation in unloading body bags 
at Travis AFB.  The parties, in their joint motion, also agreed 
that the record included evidence of a current PTSD diagnosis.  
Accordingly, the parties agreed that a VA examination was 
necessary.      

Accordingly, the Veteran, upon remand, should be scheduled for a 
VA examination to determine whether he has a current diagnosis of 
PTSD at least as likely as not related to his corroborated 
stressor involving unloading body bags at Travis AFB in 
California, from aircraft that had arrived from Vietnam.  

As a final matter, the Board notes that the evidentiary record 
includes diagnoses of various psychiatric disorders, including  
PTSD and rule out Major Depression.  In this regard, the scope of 
a veteran's claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and the 
evidence developed during the claims process.  The factors to 
consider are a veteran's description of his claim; the symptoms 
he describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the claim must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 
23 Vet. App. 79, 86-87 (2009).  In light of these considerations, 
the Board finds that the scope the Veteran's present claim is not 
limited to a claim of service connection for PTSD alone, but also 
encompasses a claim of service connection for a psychiatric 
disorder(s) other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner for review. 

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the 
examination results and record review, the 
examiner should provide an opinion as to the 
following:

(a) Does the Veteran have a current diagnosis 
of PTSD that is at least as likely as not 
(i.e., there is a 50 percent probability or 
greater) due to his corroborated in-service 
stressor involving unloading body bags from 
aircraft at Travis Air Force Base in 
California?  If the examiner does not 
diagnose PTSD, the examiner should explain 
why the Veteran does not meet the criteria 
for a diagnosis of PTSD.  

(b) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during his active service or is 
otherwise etiologically related to his active 
service.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


